COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                   §

                                                   §
 IN RE: NICHOLAS BONACCI,                                           No. 08-11-00369-CV
                                                   §
                                                              AN ORIGINAL PROCEEDING
                    Relator.                       §
                                                                     IN PROHIBITION
                                                   §

                                                   §

                                   MEMORANDUM OPINION

        Nicholas Bonacci, Relator, asks that we issue a writ of prohibition against the Honorable

Patricia Macias, Judge of the 388th District Court of El Paso County, Texas because Respondent has

scheduled a hearing on the Real Party in Interest’s motion to clarify the divorce decree. His petition

includes a request for emergency relief to stay the hearing.

        A writ of prohibition operates like an injunction issued by a superior court to control, limit,

or prevent action in a court of inferior jurisdiction. Holloway v. Fifth Court of Appeals, 767 S.W.2d
680, 682 (Tex. 1989); In re Cap Rock Energy Corporation, 225 S.W.3d 160 (Tex.App.--El Paso

2005, original proceeding). The purpose of the writ is to enable a superior court to protect and

enforce its jurisdiction and judgments. Holloway, 767 S.W.2d at 683; Caprock, 225 S.W.3d at 160.

The writ is typically used to protect the subject matter of an appeal or to prohibit an unlawful

interference with the enforcement of a superior court’s orders and judgments. Holloway, 767
S.W.2d at 683. Based upon the petition and record before us, we conclude that Relator has not

established his entitlement to relief. Accordingly, the petition for writ of prohibition and its included

request for emergency relief are denied. See TEX.R.APP.P. 52.8(a).
December 22, 2011
                                                  ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.